DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 7/27/2022, the examiner has carefully considered the amendments.   The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 4-5 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 04/19/2022, with respect to claims 1-5, 7-8 and 10 have been fully considered and are persuasive.  The rejection of claim(s) 1-5, 8 and 10 under 35 U.S.C. 102(a1) as being anticipated by Lissi et al (J. of Polymer Sci., 1979) has been withdrawn.  The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Lissi as applied to claims 1-5, 8 and 10 above, and further in view of Mayer et al (4,369,206) has been withdrawn.  The amendment to the claims requiring the claimed photoinitiator or photosensitizer of formula (1), as instantly defined, is used in combination with one or more co-initiators comprising one or more mono- or polyhydric alcohols selected from sugars, glycerol, thiols, polyethylene glycol and polypropylene glycol and/or wherein the compound of formula (I) is used in a composition to be cured inside the human body or in a curable composition for the food sector.  Nor does the prior art set forth photopolymerizable compositions comprising at least one compound of formula (I) as a photoinitiator or photosensitizer and at least one photopolymerizable monomer, wherein the composition additionally comprises one or more co-initiators comprising one or more mono- or polyhydric alcohols selected from sugars, glycerol, thiols, polyethylene glycol and polypropylene glycol and/or wherein the photopolymerizable composition is to be cured inside the human body or in curable compositions from the food sector.  

Allowable Subject Matter

Claims 1-5, 7-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:   The amendment to the claims requiring the claimed photoinitiator or photosensitizer of formula (1), as instantly defined, is used in combination with one or more co-initiators comprising one or more mono- or polyhydric alcohols selected from sugars, glycerol, thiols, polyethylene glycol and polypropylene glycol and/or wherein the compound of formula (I) is used in a composition to be cured inside the human body or in a curable composition for the food sector.  Nor does the prior art set forth photopolymerizable compositions comprising at least one compound of formula (I) as a photoinitiator or photosensitizer and at least one photopolymerizable monomer, wherein the composition additionally comprises one or more co-initiators comprising one or more mono- or polyhydric alcohols selected from sugars, glycerol, thiols, polyethylene glycol and polypropylene glycol and/or wherein the photopolymerizable composition is to be cured inside the human body or in curable compositions from the food sector.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc